DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-9 and 11-20 depend on claim 1 and, therefore, are also rejected.
Claim 1 states two compounds “d)” so it is unclear if the composition is meant to have one phenolic compound that is either one of the “d)” components or if the composition is meant to have both compounds.  For purposes of compact prosecution, it will be interpreted to mean either or both compounds.
Claim 10 states “the phenolic compound of formula (VI)”, however the first “d)” compound is called a phenolic compound and that compound does not have a structure of formula VI.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knapp et al (US 2016/0223908).
With regards to claim 1, Knapp teaches a photosensitive composition (abstract) that contains the following polymer:

    PNG
    media_image1.png
    135
    374
    media_image1.png
    Greyscale

(0243), a diazoquinone moiety of formula (A) as follows:

    PNG
    media_image2.png
    90
    95
    media_image2.png
    Greyscale

(0049), a multifunctional crosslinking agent having the following structure:

    PNG
    media_image3.png
    107
    244
    media_image3.png
    Greyscale

(0104), and a compound having the following structure:

    PNG
    media_image4.png
    79
    227
    media_image4.png
    Greyscale

(0052) wherein

    PNG
    media_image5.png
    182
    274
    media_image5.png
    Greyscale

(0053-0056).
With regards to claim 2, Knapp teaches the polymer to have repeating units from NBTON (0241 example 1).
With regards to claim 3, Knapp teaches the polymer to have repeating units from HFANB (0241 example 1).
With regards to claim 4, Knapp teaches the polymer to have repeating units from NBEtCOOH (0241 example 1).
With regards to claim 5, Knapp teaches the diazo-quinone moiety to be one of the following:

    PNG
    media_image6.png
    338
    217
    media_image6.png
    Greyscale

(0101).
With regards to claim 6, Knapp teaches the photoactive compound to be one of the following:

    PNG
    media_image7.png
    761
    284
    media_image7.png
    Greyscale

(0102).
With regards to claim 7, Knapp teaches the multifunctional compound to include the following compound:

    PNG
    media_image3.png
    107
    244
    media_image3.png
    Greyscale

(0104).
With regards to claims 8-10, Knapp teaches the composition to include the following compounds:

    PNG
    media_image8.png
    390
    256
    media_image8.png
    Greyscale

(0108-0130).
With regards to claim 11, Knapp teaches the composition to include one of the following compounds:

    PNG
    media_image9.png
    115
    203
    media_image9.png
    Greyscale
or

    PNG
    media_image10.png
    54
    164
    media_image10.png
    Greyscale
or

    PNG
    media_image11.png
    73
    244
    media_image11.png
    Greyscale
or

    PNG
    media_image12.png
    86
    203
    media_image12.png
    Greyscale
or

    PNG
    media_image13.png
    98
    249
    media_image13.png
    Greyscale
or

    PNG
    media_image14.png
    119
    260
    media_image14.png
    Greyscale
or

    PNG
    media_image15.png
    80
    194
    media_image15.png
    Greyscale
or

    PNG
    media_image16.png
    65
    190
    media_image16.png
    Greyscale
or

    PNG
    media_image17.png
    56
    188
    media_image17.png
    Greyscale

(0181).
With regards to claim 12, Knapp teaches the composition to be alkali soluble (0190).
With regards to claim 13, Knapp teaches the composition to be used for a semiconductor device (0009).
With regards to claim 14, Knapp teaches the semiconductor device to have a chip-stack structure (0014).
With regards to claim 15, Knapp teaches a film made from said compositions (0013).
With regards to claim 16, Knapp teaches the composition to be used for a microelectronic or optoelectronic device (abstract) having a RDL layer (0019), a chip-stack structure (0014), or a CMOS image (0041).
With regards to claim 17, Knapp teaches the process of coating a substrate with the composition (0221), patterning the film with a mask by exposing to a suitable radiation (0222), developing the film after exposure to form a photo-pattern (0223), and curing the film by heating to a suitable temperature (0224).
With regards to claim 18, Knapp teaches the image to be developed using an aqueous base solution (0188).
With regards to claim 19, Knapp teaches the patterned layer to be hardbaked at 120 to 170°C for a period of 20 minutes to several hours (0195), preferably from 20 minutes to 60 minutes (0228).
With regards to claim 20, Knapp teaches the curing to be performed from 170 to 200°C at an incremental heating ramp of 5°C for 1 to 5 hours (0229).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references also read on the claimed invention: Fujita et al (WO 2016063908), Gajemi et al (WO 2016063909), Horii et al (JP 2016-086073), Sugiyama et al (JP 2014-225662), and Sugiyama et al (JP 201-224255).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763